Title: 27th.
From: Adams, John Quincy
To: 


       Attended Mr. Hilliard, the whole day: he preach’d in the afternoon a Charity Sermon, and a contribution was made, for the benefit of the unfortunate sufferers, at the late fire in Boston. There was a scandalous stamping, by some of the students, at the time of singing. Such conduct must always bring disgrace upon the University itself.
       Samuel Putnam, of Danvers, Essex C, was 20, the 13th. of this month. To the stature, he unites the manners and the behaviour of a boy: he is a pretty good speaker, but as a scholar he is extremely superficial: his vanity, which was puffd up in the winter, by the allotment of an english Oration at an exhibition, has of late received considerable mortification. The circumstance, at the time surprized every one in the Class himself excepted, but the late allotment to him was a subject of astonishment to no one but himself. He sometimes proposes to pursue the study of the Law, and sometimes, to turn his attention to physic: and in this indecision as in all the rest of his conduct, he exhibits the weakness and instability of his mind. Unless years bring wisdom to him, he can never make a respectable figure in life.
      